 



Exhibit 10.2
LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
FORM OF OPTION AGREEMENT
     This option agreement (“Option Agreement”) is made and entered into
effective as of                                         ,                     ,
(the “Grant Date”) by and between LINN ENERGY, LLC, a Delaware limited liability
company (together with its subsidiaries, the “Company”), and
                                         (“Participant”).
     WHEREAS, the Company considers it to be in its best interest that
Participant be given an inducement to acquire a proprietary interest in the
Company and an added incentive to advance the interests of the Company; and
     WHEREAS, the Company desires to accomplish such objectives by affording
Participant an option to purchase Units pursuant to the Linn Energy, LLC
Long-Term Incentive Plan, which is attached hereto as Appendix A and
incorporated by reference herein (the “Plan”). Unless otherwise defined herein,
capitalized terms shall have the meaning given such terns in the Plan.
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, the parties hereby agree as follows:
     1. Grant of Option. The Company hereby grants to Participant an option (the
“Option”) to purchase all or any part of an aggregate of
                                         Units, under and subject to the terms
and conditions of this Option Agreement and the Plan.
     2. Purchase Price. The purchase price for each Unit to be purchased
hereunder shall be $                                         (the “Exercise
Price”).
     3. Vesting and Option Period. Participant may exercise the Option in whole
or in part. The Option shall become vested and exercisable with respect to one
third (1/3) of the covered Units on the first anniversary of the Grant Date,
with respect to an additional one third (1/3) of the covered Units on the second
anniversary of the Grant Date and with respect to the final one third (1/3) of
the covered Units on the third anniversary of the Grant Date. Prior to such
time, no portion of the Option shall be exercisable unless its exercisability is
accelerated as provided in this Option Agreement or the Plan. Except as provided
otherwise in this Option Agreement or the Plan, the Option, to the extent not
theretofore exercised, shall terminate on the expiration of ten (10) years from
the date of grant of the Option.
     4. Method of Exercise and Payment. To the extent that the Option has become
exercisable, the Option may be exercised from time to time by written notice to
General Counsel, in substantially the form attached hereto as Appendix B or such
other form as may be approved from time to time by the Committee, accompanied by
the aggregate Exercise Price for the Units to be purchased and any required tax
withholding amount as may be determined in the discretion of General Counsel.
The Exercise Price and any withholding shall be payable in cash, by

 



--------------------------------------------------------------------------------



 



certified check, by bank check or other means provided for in the Plan and
approved by the Committee.
     5. General Restrictions. Subject to the terms of this Option Agreement and
the Plan, the Option may be exercised at any time, and from time to time, in
whole or in part, until the termination thereof as set forth herein, or until
all Units covered by the Option shall have been purchased, whichever first
occurs. The Option shall not be assignable or transferable except as expressly
provided by the Committee.
     6. Termination of Service Other Than for Cause. Upon the termination of
Participant’s service relationship with the Company other than for Cause (as
defined herein and as determined by the Committee in its sole discretion) or due
to death Participant may, until the earlier of (a) 90 days from the date of such
termination or (b) the expiration of the Option in accordance with Section 3,
exercise the Option to the extent such Option had vested immediately prior to
such termination and, thereafter, the Option shall, to the extent not previously
exercised, automatically terminate and become null and void.
     7. Death. In the case of termination of Participant’s service relationship
with the Company due to death, Participant’s estate (or any person who acquired
the right to exercise such Option by bequest or inheritance or otherwise by
reason of Participant’s death) may, until the earlier of (a) one year after the
date of death or (b) the expiration of the Option in accordance with Section 3,
exercise the Option to the extent such Option had vested immediately prior to
the time of Participant’s death.
     8. Termination for Cause. In the case of termination of Participant’s
service relationship with the Company for Cause Participant shall immediately
forfeit all rights under the Option, whether vested or unvested, except as to
those Units already purchased, and Participant hereby agrees to undertake any
action and execute and document, instrument or papers reasonably requested by
the Company to effect such forfeiture of the Option resulting from any such
termination. “Cause” shall mean (a) Participant’s conviction of, or plea of nolo
contendere to, any felony, any crime or offense causing substantial harm to the
Company (whether or not for personal gain) or any crime involving acts of theft,
fraud, embezzlement, moral turpitude or similar conduct; (b) Participant’s
repeated intoxication by alcohol or drugs during the performance of his or her
duties; (c) malfeasance in the conduct of Participant’s duties, including, but
not limited to, (i) willful and intentional misuse or diversion of any Company
funds, (ii) embezzlement or (iii) fraudulent or willful and material
misrepresentations or concealments on any written reports submitted to the
Company; (d) Participant’s material failure to perform the duties of
Participant’s employment or service relationship consistent with Participant’s
position or material failure to follow or comply with the reasonable and lawful
written directives of the Chief Executive Officer of the Company; or (e) a
material breach by Participant of the written policies of the Company concerning
employee conduct or ethics.
     9. Rights as a Unitholder. Participant, or a transferee of the Option,
shall have no rights as a holder of a membership interest in the Company except
as to any Units actually purchased pursuant to the exercise of the Option.

- 2 -



--------------------------------------------------------------------------------



 



     10. Plan Controlling Document. Participant agrees that the Plan is the
controlling instrument and that to the extent there is any conflict between the
terms of the Plan and this Option Agreement, the Plan shall control and be the
governing document.
     11. Limited Liability Company Agreement. As a condition to the exercise of
the Option, Participant agrees to be bound by all applicable provisions of the
Company’s limited liability company agreement, as it may be amended from time to
time.
     12. Taxes. The Company and any affiliate thereof are authorized to withhold
from any payment relating to the Option, or any payroll or other payment to
Participant, amounts of withholding and other taxes due or potentially payable
in connection with the exercise of the Option, and to take such other action as
the Committee may deem advisable to enable the Company, any affiliate, and
Participant to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to the Option. This authority shall include
authority to withhold or receive Units or other property and to make cash
payments in respect thereof in satisfaction of Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.
     13. Issuance of Units. The Company shall not be obligated to issue any
Units pursuant to the Option at any time when the Units covered by such Option
have not been registered under the Securities Act of 1933, as amended, and such
other state and federal laws, rules or regulations as the Company or the
Committee deems applicable and, in the opinion of legal counsel for the Company,
there is no exemption from the registration requirements of such laws, rules or
regulations available for the issuance and sale of such Units.
     14. Notices. Any notices given in connection with this Option Agreement
shall, if issued to Participant, be delivered to Participant’s current address
on file with the Company, or if issued to the Company, be delivered to the
Company’s principal offices.
     15. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Units or other property to Participant, or to Participant’s legal
representatives, heirs, legatees or distributees, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require Participant or
Participant’s legal representatives, heirs, legatees or distributees, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
     16. Successors. This Option Agreement shall be binding upon Participant,
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.
     IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement
to be effective as of the day and year first above written.

              LINN ENERGY, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       

- 3 -



--------------------------------------------------------------------------------



 



         
 
  Title:    
 
       
 
            PARTICIPANT:
 
             

- 4 -



--------------------------------------------------------------------------------



 



APPENDIX A
LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
(EFFECTIVE AS OF JANUARY 12, 2006)

 



--------------------------------------------------------------------------------



 



LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
1. Purpose of the Plan.
The Linn Energy Long-Term Incentive Plan (the “Plan”) is intended to promote the
interests of Linn Energy, LLC, a Delaware limited liability company (the
“Company”), by providing to employees, consultants, and directors of the Company
and its Affiliates incentive compensation awards for superior performance that
are based on Units. The Plan is also contemplated to enhance the ability of the
Company and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Company and to encourage
them to devote their best efforts to advancing the business of the Company.
2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Restricted Unit, Unit Grant, Phantom Unit or Unit
Appreciation Right granted under the Plan, and shall include tandem DERs granted
with respect to an Option, Phantom Unit or Unit Appreciation Right.
     “Award Agreement” means the written agreement by which an Award shall be
evidenced.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means the occurrence of any of the following events:
     (i) the acquisition by any “person,” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), other than the Company or an Affiliate of the Company, of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 35% of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; provided, however, that any
acquisition of securities from QEP will be disregarded for purposes of
determining whether a Change of Control has occurred; or
     (ii) the consummation of a reorganization, merger, consolidation or other
form of business transaction or series of business transactions, in each case,
with respect to which persons who were the members of the Company immediately
prior to such reorganization, merger or consolidation or other transaction do
not, immediately

A-1



--------------------------------------------------------------------------------



 



thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities; or
     (iii) the sale, lease or disposition (in one or a series of related
transactions) by the Company of all or substantially all the Company’s assets to
any Person or its Affiliates, other than the Company or its Affiliates; or
     (iv) a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the
effective date of the initial public offering of the Company’s equity interests,
or (B) are elected, or nominated for election, thereafter to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination or (C) are among the five original independent
directors of the Company, but “Incumbent Director” shall not include an
individual whose election or nomination is in connection with (i) an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (ii) a plan or agreement to replace a majority of the then Incumbent
Directors; or
     (v) the approval by the Board or the members of the Company of a complete
or substantially complete liquidation or dissolution of the Company.
     Solely with respect to any Award that is subject to Section 409A of the
Code and to the extent that the definition of change of control under
Section 409A applies to limited liability companies, this definition is intended
to comply with the definition of change of control under Section 409A of the
Code as in effect commencing January 1, 2005 and, to the extent that the above
definition does not so comply, such definition shall be void and of no effect
and, to the extent required to ensure that this definition complies with the
requirements of Section 409A of the Code, the definition of such term set forth
in regulations or other regulatory guidance issued under Section 409A of the
Code by the appropriate governmental authority is hereby incorporated by
reference into and shall form part of this Plan as fully as if set forth herein
verbatim and the Plan shall be operated in accordance with the above definition
of Change of Control as modified to the extent necessary to ensure that the
above definition complies with the definition prescribed in such regulations or
other regulatory guidance insofar as the definition relates to any Award that is
subject to Section 409A of the Code.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.
     “Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Company or any of its Affiliates as a
consultant or advisor, as applicable, provided that such individual is a natural
person and that such

A-2



--------------------------------------------------------------------------------



 



services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for any securities of the Company.
     “DER” or “Distribution Equivalent Right” means a contingent right, granted
in tandem with a specific Option, Unit Appreciation Right or Phantom Unit, to
receive an amount in cash equal to the cash distributions made by the Company
with respect to a Unit during the period such tandem Award is outstanding.
     “Director” means a member of the Board who is not an Employee.
     “Employee” means any employee of the Company or an Affiliate who perform
services for the Company and its Affiliates.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of fair market value
is required to be made hereunder, the determination of fair market value shall
be made in good faith by the Committee.
     “LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Linn Energy, LLC, as it may be subsequently amended or
restated from time to time.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee, Consultant or Director granted an Award
under the Plan.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Phantom Unit” means a phantom (notional) Unit granted under the Plan which
upon vesting entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit. Whether cash or Units are received for
Phantom Units shall be determined in the sole discretion of the Committee and
shall be set forth in the Award Agreement.
     “QEP” means Quantum Energy Partners II, LP, a Delaware limited partnership.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture or is
either not exercisable by or payable to the Participant, as the case may be.

A-3



--------------------------------------------------------------------------------



 



     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “UDR” or “Unit Distribution Right” means a distribution made by the Company
with respect to a Restricted Unit.
     “Unit” means a Unit of the Company.
     “Unit Appreciation Right” (UAR) means an Award that, upon exercise,
entitles the holder to receive the excess of the Fair Market Value of a Unit on
the exercise date over the exercise price established for such Unit Appreciation
Right. Such excess may be paid in cash and/or in Units as determined in the sole
discretion of the Committee and set forth in the Award Agreement.
     “Unit Grant” means an Award of an unrestricted Unit.
3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.
4. Units.
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying any Award with respect to the Plan is 3,900,000, except
that no more than 500,000 Units in the

A-4



--------------------------------------------------------------------------------



 



aggregate may be issued under the Plan as Restricted Units. If any Award
expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, or if the maximum number of Units delivered is reduced for
any reason other than tax withholding or payment of the exercise price, then the
Units covered by such Award, to the extent of such expiration, cancellation,
exercise, payment or termination, shall again be Units with respect to which
Awards may be granted. Units that cease to be subject to an Award because of the
exercise of the Award, or the vesting of Restricted Units or similar Awards,
shall no longer be subject to or available for any further grant under this
Plan. Notwithstanding the foregoing, there shall not be any limitation on the
number of Awards that may be granted under the Plan and paid in cash.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Company or any other Person, newly issued Units
or any combination of the foregoing as determined by the Committee in its sole
discretion.
     (c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Company, issuance of warrants or other rights to
purchase Units or other securities of the Company, or other similar transaction
or event affects the Units such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number
and, provided further, that the Committee shall not take any action otherwise
authorized under this subparagraph (c) to the extent that (i) such action would
cause (A) the application of Section 409A of the Code to the Award or (B) create
adverse tax consequences under Section 409A of the Code should that Code section
apply to the Award or (ii) except as permitted in Section 7(c), materially
reduce the benefit to the Participant without the consent of the Participant.
5. Eligibility.
     Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
6. Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the

A-5



--------------------------------------------------------------------------------



 



following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.
     i. Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, provided
such purchase price may not be less than its Fair Market Value as of the date of
grant.
     ii. Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, with the
consent of the Committee, the withholding of Units that would otherwise be
delivered to the Participant upon the exercise of the Option, other securities
or other property, or any combination thereof, having a fair market value (as
determined by the Committee) on the exercise date equal to the relevant exercise
price.
     iii. Forfeiture. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason prior to the date an Option becomes exercisable,
all Options shall be forfeited by the Participant. The Committee may in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.
     iv. DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.
     (b) Restricted Units and Unit Grants. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and Unit Grants shall be granted, the number of Restricted
Units and/or Unit Grants to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards, including whether UDRs are granted with respect to
Restricted Units.
     i. UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that distributions made by the Company
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.

A-6



--------------------------------------------------------------------------------



 



     ii. Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with the Company and
its Affiliates or membership on the Board, whichever is applicable, for any
reason during the applicable Restricted Period, all outstanding Restricted Units
awarded the Participant shall be automatically forfeited on such termination.
The Committee may in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Restricted Units.
     iii. Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Restricted Unit, subject to the provisions of
Section 8(b), the Participant shall be entitled to have the restrictions removed
from his or her Unit certificate so that the Participant then holds an
unrestricted Unit.
     (c) Phantom Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the Restricted
Period, the time or conditions under which the Phantom Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to such Phantom Units.
     i. DERs. To the extent provided by the Committee, in its discretion, a
grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be credited to a bookkeeping account (with or without interest
in the discretion of the Committee) subject to the same vesting restrictions as
the tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion. Notwithstanding any other
provision of the Plan to the contrary, any grant of DERs with respect to Phantom
Units shall contain terms that (i) are designed to avoid application of
Section 409A of the Code to the Award or (ii) are designed to avoid adverse tax
consequences under Section 409A should that Code section apply.
     ii. Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
outstanding Phantom Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Phantom Units.
     iii. Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Phantom Unit, subject to the provisions of
Section 8(b), the Participant shall be entitled to receive from the Company one
Unit or cash equal to the Fair Market Value of a Unit, as determined by the
Committee in its discretion.
     (d) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the

A-7



--------------------------------------------------------------------------------



 



exercise of the Unit Appreciation Right, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.
     i. Exercise Price. The exercise price per Unit Appreciation Right shall be
not less than its Fair Market Value as of the date of grant.
     ii. Vesting/Time of Payment. The Committee shall determine the time or
times at which a Unit Appreciation Right shall become vested and the time or
times at which a Unit Appreciation Right shall be paid in whole or in part.
     iii. Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason prior to vesting, all unvested Unit Appreciation
Rights awarded the Participant shall be automatically forfeited on such
termination. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Unit Appreciation Rights, in
which case, such Unit Appreciation Rights shall be deemed vested upon
termination of employment or service and paid as soon as administratively
practical thereafter.
     iv. Unit Appreciation Right DERs. To the extent provided by the Committee,
in its discretion, a grant of Unit Appreciation Rights may include a tandem DER
grant, which may provide that such DERs shall be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Unit Appreciation Rights Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion.
     (e) General.
     i. Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. No Award
shall be issued in tandem with another Award if the tandem Awards would result
in adverse tax consequences under Section 409A of the Code. Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.
     ii. Limits on Transfer of Awards.
     1. Except as provided in Section 6(e)(ii)(C) below, each Award shall be
exercisable or payable only to the Participant during the Participant’s
lifetime, or to the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

A-8



--------------------------------------------------------------------------------



 



     2. Except as provided in Section 6(e)(ii)(C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Company or any Affiliate.
     3. To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
     iii. Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee, but shall not exceed 10 years.
     iv. Unit Certificates. All certificates for Units or other securities of
the Company delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     v. Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.
     vi. Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.
     vii. Change of Control. Unless specifically provided otherwise in the Award
Agreement, upon a Change of Control or such time prior thereto as established by
the Committee, all outstanding Awards shall automatically vest or become
exercisable in full, as the case may be. In this regard, all Restricted Periods
shall terminate and all performance criteria, if any, shall be deemed to have
been achieved at the maximum level. To the extent an Option or UAR is not
exercised, or a Phantom Unit or Restricted Unit does not vest, upon the Change
of Control, the Committee may, in its discretion, cancel such Award or provide
for an assumption of such Award or a replacement grant on substantially the same
terms; provided, however, upon any cancellation of an Option or UAR that has a
positive “spread” or a Phantom Unit or Restricted Unit, the holder

A-9



--------------------------------------------------------------------------------



 



shall be paid an amount in cash and/or other property, as determined by the
Committee, equal to such “spread” if an Option or UAR or equal to the Fair
Market Value of a Unit, if a Phantom Unit or Restricted Unit.
7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.
     (b) Amendments to Awards Subject to Section 7(a). The Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to Participant without the consent
of such Participant and no change may be made which would cause any Participant
to be subject to excise tax under Section 409A of the Code.
     (c) Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Company or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available to Participants under the Plan
or such Award.
8. General Provisions.
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
     (b) Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Units, other securities, Units that would otherwise be issued pursuant to such
Award or other property) of any applicable taxes payable in respect of the grant
of an Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue as a consultant, or to remain on the
Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting

A-10



--------------------------------------------------------------------------------



 



relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award agreement or other
agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.
     (e) Section 409A of the Code. Notwithstanding anything in this Plan to the
contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or
(ii) are designed to avoid adverse tax consequences under Section 409A of the
Code should that section apply to the Award. If any Plan provision or Award
under the Plan would result in the imposition of an applicable tax under
Section 409A of the Code and related regulations and pronouncements, that Plan
provision or Award will be reformed to avoid imposition of the applicable tax
and no action taken to comply with Section 409A of the Code shall be deemed to
adversely affect the Participant’s rights to an Award or to require the
Participant’s consent.
     (f) Severability. If any provision of the Plan or any award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any award under any law
deemed applicable by the Compensation Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or award and the
remainder of the Plan and any such Award shall remain in full force and effect.
     (g) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Company or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
     (h) No Trust or Fund Created. Neither the Plan nor any award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
     (i) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

A-11



--------------------------------------------------------------------------------



 



     (j) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (k) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
     (l) Participation by Affiliates. In making Awards to Consultants and
Employees employed by an Affiliate, the Committee shall be acting on behalf of
the Affiliate, and to the extent the Company has an obligation to reimburse the
Affiliate for compensation paid to Consultants and Employees for services
rendered for the benefit of the Company, such payments or reimbursement payments
may be made by the Company directly to the Affiliate, and, if made to the
Company, shall be received by the Company as agent for the Affiliate.
     (m) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (n) No Guarantee of Tax Consequences. None of the Board, the Company, nor
the Committee makes any commitment or guarantee that any federal, state or local
tax treatment will apply or be available to any person participating or eligible
to participate hereunder.
9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the date terminated by the Board. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

A-12



--------------------------------------------------------------------------------



 



APPENDIX B
LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
OPTION EXERCISE NOTICE
PLEASE PRINT:

         
TODAY’S DATE:
            OPTIONHOLDER NAME:    
 
        MAILING ADDRESS:    
 
       
 
       
 
       

Attention:      General Counsel
I hereby exercise my Option to acquire                      Units, as defined in
the LINN ENERGY, LLC Long-Term Incentive Plan (the “Plan”), at my exercise price
per Unit of $                    . Enclosed is the original of my Option
Agreement evidencing my Option hereby exercised and consideration in a form
provided for in my Option Agreement in the amount of $                    .
I hereby represent that I have previously received a copy of the Plan from the
Company and that I understand the terms and restrictions described therein and
agree to be bound by the terms of such document and my Option Agreement.
By:                                                                                                    
Receipt of Notice and Payment in Full Acknowledged:
By:                                                            
Name:                                                        
Date:                                                         
NOTE: If exercising the Option represented by the enclosed Option Agreement to
purchase less than all of the Units to which the Option relates, the original
Option Agreement will be returned with an appropriate notation evidencing the
Units for which the Option has been exercised.
  B-1

